Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 22, 2020

The Court of Appeals hereby passes the following order:

A20A1053. WILLIS FRANKLIN ROBERSON, III v. SHAWN MARIE WATTS.

      On November 21, 2019, this Court granted Willis Franklin Roberson, III’s
application for discretionary appeal from the trial court’s order dismissing his notice
of appeal. See Case No. A20D0160. The order instructed Roberson to file a notice of
appeal within ten days of the date of the order. See OCGA § 5-6-35 (g). Roberson
filed his notice of appeal on December 10, 2019, which was 19 days after the entry
of the order.1
      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. White v. White, 188 Ga. App. 556, 556 (373 SE2d 824)
(1988). Because Roberson failed to file a notice of appeal within ten days of our order
granting his discretionary application, the notice of appeal is untimely. Accordingly,
appeal is DISMISSED for lack of jurisdiction. See OCGA § 5-6-48 (b) (1); Barnes
v. Justis, 223 Ga. App. 671, 671-672 (478 SE2d 402) (1996).




      1
       Roberson states that he also filed a notice of appeal on October 11, 2019, but
no such notice appears in the record.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/22/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.